IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN

 


NO. 3-92-146-CR

NO. 3-92-147-CR

AND

NO. 3-92-148-CR


THE STATE OF TEXAS,
	APPELLANT

vs.


GREGORY PAIRETT,

	APPELLEE

 

FROM THE COUNTY COURT AT LAW NO. 1 OF HAYS COUNTY,

NOS. 32,282, 32,283, AND 32,284, HONORABLE HOWARD S. WARNER, II, JUDGE

 


PER CURIAM

	The State appeals from orders of the county court granting relief on appellee's post-conviction applications for writ of habeas corpus.
	The State has filed motions to withdraw the appeals.  No decisions of this Court
have been delivered.  The motions are granted and the appeals are dismissed.  See Tex. R. App.
P. Ann. 59(b) (Pamph. 1992).


[Before Chief Justice Carroll, Justices Aboussie and B. A. Smith]
Dismissed on State's Motions
Filed:  May 20, 1992
[Do Not Publish]






May 20, 1992






Honorable 

					Re:	No. 3---CR-- v. The State of Texas  (t/c no.
)

Counsel:

The Court's mandate has been issued this date to the clerk of the trial court under separate cover.

						Very truly yours,

						W. KENNETH LAW, CLERK


						By
							Barbara E. Chapman, Deputy
Enclosures

xc:	State Prosecuting Attorney
	Clerk, Court of Criminal Appeals
	Honorable Howard S. Warner, II, County Judge
	Mr. Ronnie Dannelley, County Clerk
XX
 TRIAL COURT NO. 32,282

THE STATE OF TEXAS.

TO THE COUNTY COURT AT LAW NO. 1 of HAYS COUNTY - GREETINGS:

	Before our COURT OF APPEALS, on the 20th of May A.D. 1992, the cause upon appeal to
revise or reverse your Judgment between

					THE STATE OF TEXAS, Appellant,
No. 3-92-146-CR				vs.     
					GREGORY PAIRETT, Appellee,

was determined; and therein our said COURT OF APPEALS made its orders in these words:



	WHEREFORE, We command you to observe the order of said COURT OF APPEALS in this
behalf and in all things have it duly recognized, obeyed and executed.
 
					WITNESS the HONORABLE JIMMY CARROLL, Chief Justice
of our said COURT OF APPEALS for the Third District of Texas,
with the seal thereof annexed, at the City of Austin, this the 20th
day of May A.D. 1992.

					W. KENNETH LAW, CLERK



					by:   , Deputy
					      Barbara E. Chapman







May 20, 1992





					Re:	No. 3-92-146-CR--The State of Texas v. Gregory
Pairett
						(t/c nos. 32,282, 32,283 and 32,284)

Dear Mr. Dannelley:

Enclosed, with reference to the above cause, is the mandate of this Court.  Please acknowledge
your receipt of same by returning the enclosed card to this office, appropriately completed.

Your cooperation in this regard is appreciated.

						Very truly yours,

						W. KENNETH LAW, CLERK


						by
							Barbara E. Chapman, Deputy

Enclosures to Clerk

xc:	Honorable Lucy Del Prado Dietz, Assistant Cirminal District Attorney
	Mr. E. Ray Green